   8:20-cr-00096-LSC-SMB Doc # 29 Filed: 07/23/20 Page 1 of 1 - Page ID # 101




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:20CR96

        vs.
                                                                       ORDER
JOSE GUEVARA MARTINEZ,

                       Defendant.


       This matter is before the court on the motion of the Federal Public Defender to allow his
office to withdraw as counsel for the defendant, Jose Guevara Martinez. (Filing No. 28). The
Office of the Federal Public Defender asks that Mr. Velasquez be appointed to represent the
Defendant as CJA attorney in this case. For the reasons stated in the motion the Federal Public
Defender’s motion to withdraw (Filing No. 28) is granted.
       John J. Velasquez, 14301 FNB Pkwy., Suite 100, Omaha, NE 68154, (402) 677-5615, is
appointed to represent Jose Guevara Martinez for the balance of these proceedings pursuant to
the Criminal Justice Act. The Office of the Federal Public Defender shall forthwith provide John
J. Velasquez with the discovery materials provided the defendant by the government and such
other materials obtained by the Office of the Federal Public Defender which are material to Jose
Guevara Martinez’s defense.
       The clerk shall provide a copy of this order to John J. Velasquez and the defendant.
       IT IS SO ORDERED.

       Dated this 23rd day of July, 2020.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
